          Case 4:18-cv-00792-SWW Document 11 Filed 01/07/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

THERESA KIRKLIN                                                                        PLAINTIFF

v.                                 Case No. 4:18-CV-792-SWW

RHONDA BENTON, in her official                                                     DEFENDANTS
capacity and individual capacity;
MICHAEL POORE, in his official capacity
and individual capacity; RON SELF, in his
official capacity; JOHNNY KEY, in his
official capacity; and LITTLE ROCK
SCHOOL DISTRICT

                 DEFENDANTS’ MOTION FOR LEAVE TO FILE A REPLY
                  BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS

        For their Motion for Leave to File a Reply Brief in Support of their Motion to Dismiss,

Defendants Rhonda Benton, Michael Poore, Ron Self, and the Little Rock School District

(collectively “LRSD”) state:

        1.       LRSD filed a Motion to Dismiss, and Kirklin has now filed a response to the

motion.

        2.       Kirklin’s response raises several issues to which LRSD would like to reply,

including the timeliness of her claims and the sufficiency of her Complaint.

        3.       LRSD’s Reply Brief might clarify the issues for the Court’s consideration and assist

in reaching a determination of the issues raised in these Defendants’ Motion to Dismiss.

        4.       A copy of LRSD’s proposed Reply Brief is attached as Exhibit 1 to this motion.

        WHEREFORE, Defendants Rhonda Benton, Michael Poore, Ron Self, and the Little Rock

School District request that the Court grant them leave to file a Reply Brief to Plaintiff’s response

to their Motion to Dismiss.




FEC\10345\0434\6727568.v1-1/7/19
          Case 4:18-cv-00792-SWW Document 11 Filed 01/07/19 Page 2 of 2




                                                           Respectfully submitted,

                                                           Christopher Heller (AR Bar No. 81083)
                                                           FRIDAY, ELDREDGE & CLARK, LLP
                                                           400 W. Capitol Ave., Suite 2000
                                                           Little Rock, AR 72201-3493
                                                           (501) 370-1506
                                                           heller@fridayfirm.com

                                                  By:       /s/ Christopher Heller_______________
                                                            Christopher Heller


                                        CERTIFICATE OF SERVICE

        I certify that on this 7th day of January, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which shall send notification of such filing to the counsel of record.


                                                               /s/ Christopher Heller_______________
                                                                Christopher Heller




                                                      2
FEC\10345\0434\6727568.v1-1/7/19
